Per Curiam.

A pauper cannot have two settlements m this Commonwealth at the same time. As soon as these paupers gained a new settlement in Plantation No. 4, which was then a part of this Commonwealth, they lost entirely their old settlement in Bellingham.
The acts relating to the separation of Maine make no provision respecting paupers. The legislature might perhaps have considered it proper for the State to support them under circumstances like the present; but it is more probable, that lathing was thought about the subject.2

Plaintiffs nonsuit.


 See Belfast v. Leominster, ante, 127, note (1).